United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-4057
                                  ___________

Justin J. Clark,                          *
                                          *
               Appellant,                 *
                                          *
        v.                                *
                                          *
County of Brookings, individually and *
in its official capacity; Leeann Pierce,  *
Magistrate, individually and in her       * Appeal from the United States
official capacity; Clyde R. Calhoon,      * District Court for the
States Attorney, individually and in      * District of South Dakota.
his official capacity; Daniel Mielke,     *
CSO, individually and in his official     *    [UNPUBLISHED]
capacity; K. Swearington, Police          *
Officer, individually and in his          *
official capacity; Randal Hofer,          *
Complainant, individually and in          *
his official capacity,                    *
                                          *
               Appellees.                 *
                                     ___________

                         Submitted: September 7, 1999
                             Filed: September 16, 1999
                                 ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Justin J. Clark appeals following the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action arising from his arrest and conviction for a
state offense. Having carefully reviewed the record and the parties’ briefs, we affirm
for the reasons stated in the district court’s opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
                                          -2-